Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 5, 2021.
Applicant’s election without traverse of invention group II, and JIVA 0046 as the elected species in the reply filed on March 5, 2021 is acknowledged.
The elected species for elected invention is free from prior art, search and examination have been extended to the fully scope of claimed invention.

Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9-11, 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
The MPEP states that the purpose of the written description requirement is toensure that the inventor had possession, as of the filing date of the application, of thespecific subject matter later claimed by him. The courts have stated: 
"To fulfill the written description requirement, a patent specification mustdescribe an invention and do so in sufficient detail that one skilled in the art canclearly conclude that "the inventor invented the claimed invention." Lockwood v.American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir.1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir.1989) ("[T]he description must clearly allow persons of ordinary skill in the art torecognize that [the inventor] invented what is claimed."). Thus, an applicantcomplies with the written description requirement "by describing the invention,with all its claimed limitations, not that which makes it obvious," and by using"such descriptive means as words, structures, figures, diagrams, formulas, etc.,that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d1398. 
Further, for a broad generic claim, the specification must provide adequate writtendescription to identify the genus of the claim. In Regents" of the University of Califorrniav. Eli Lilly & Co. the court stated: 
Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; Inre Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In othercases, particularly but not necessarily, chemical cases, where there isunpredictability in performance of certain species or subcombinations other thanthose specifically enumerated, one skilled in the art may be found not to havebeen placed in possession of a genus ...") Regents of the University of Califorrniav. Eli Lilly & Co., 43 USPQ2d 1398. 
The MPEP states that for a generic claim the genus can be adequately described ifthe disclosure presents a sufficient number of representative species that encompass thegenus. MPEP § 2163. If the genus has a substantial variance, the disclosure mustdescribe a sufficient variety of species to reflect the variation within that genus. SeeMPEP § 2163. Although the MPEP does not define what constitute a sufficient numberof representative species, the courts have indicated what do not constitute a representativenumber of species to adequately describe a broad genus. In Gostelli, the courtsdetermined that the disclosure of two chemical compounds within a subgenus did notdescribe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. 
The Guidelines for Examination of Patent Applications Under 35 USC 112, ¶1,"Written Description" Requirement (Federal Register, Vol. 66, No. 4, pg. 1105, column3), in accordance with MPEP § 2163, specifically state that for each claim drawn to agenus the written description requirement may be satisfied through sufficient descriptionof a representative number of species by a) actual reduction to practice; b) reduction todrawings or structural chemical formulas; c) disclosure of relevant, identifyingcharacteristics (i.e. structure) by functional characteristics coupled with a known ordisclosed correlation between function and structure. The analysis of whether thespecification complies with the written description requirement calls for the examiner tord column, 3rd paragraph). Below is such comparison. 
Scope of claims (elected invention): treating person who have HSV or VZV infection by administering a compound of general formula (II): 
    PNG
    media_image1.png
    169
    106
    media_image1.png
    Greyscale
, wherein: 
    PNG
    media_image2.png
    272
    536
    media_image2.png
    Greyscale


Scope of disclosure and Reduction to Practice

Four compounds have been disclosed for general formula (II) in the application: wherein R and R1 are hydrogens and its metforminate salt, one of R1 and R is methyl (JIVA 044), one of R1 and R is phenyl (JIVA 045A) and one of R and R1 is 4-chlorophenyl. However, in vitro test 


Reduction to structural of chemical formulas:
The only disclosure, in addition to the species reduced to practice, is in the form of general formula with lists of possible groups. This kind of disclosure is not representation of any species. A "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species. MPEP 2163.1.A. and Fujikawa v. Wattanasin, 93 ”.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed.Cir. 1996). Therefore, there is no species (e.g., by reduction to structural/chemical formulas) in addition to those reduced to practice. 
Correlation between Structure and Function." 
A correlation between structure and function, for the instantly claimed genus of compounds, is neither known in the art nor disclosed in the specification. Thus, it is not understood what specific structures for the claimed variables will lead to compounds that have the instantly claimed activity.III. Analysis of Fulfillment of" Written Description Requirement:The structure/activity relationship (SAR) for binding and activity is elucidated upon analysis of IC50 data of multiple compounds with various types of structural modifications. These types of studies provide insight into the structural limitations that are required for activity, i.e. specific structural elements tolerated for the claimed activity. In the absence of such correlation, it is not 
Claims1, 9-11, 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating VZV with Pseudothiohydatain (compound of general formula (II) wherein R and R1 are hydrogens) or its salts, such as the metforminate, does not reasonably provide enablement for other subject matters encompassed herein. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ 2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factor to consider when assessing if a disclosure would have required undue experimentation. The court recited eight factors:

2) the amount of direction or guidance provided,
3) the presence of absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and 
8) the breadth of the claims.
The nature of the invention: The instant invention pertains to methods of treating HSV1, HSV2 or VZV with the pseudothiohydantain or its 5-substituted derivatives
The relative skill of those in the art: The relative skill of those in the art is those PhD in relevant art, who read and understand Patent and non-patent literature in relevant art.
The breadth of the claims: The instant claims are deemed very broad since these claims reads on treating all of the three viral infection with any of the derivatives of pseudothiohydantain herein. Note, the R and R1 are defined broadly to encompass various structural distinct substituent, from hydrogen, alkyl halogen to aryl rings which may further substituted. Thousands of compounds are encompassed by the general formula (II) herein. 
Regarding the Wands factor (4) the predictability or unpredictability of the art:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses 
Based on the known teachings of the cancer treatments, one of skill in the art would recognize that it is highly unpredictable in regard to the treatment in the instant case, including treating numerous and various cancers, by administering the very same compound.
Therefore, the skilled artisan would view that the treatment of all diseases listed
at (01 1) of the specification herein by administering the same particular compound
herein, is highly unpredictable.
Moreover, one of skill in the art would recognize that it is highly unpredictable in regard to therapeutic effects, side effects and toxicity generated by administering the same particular compound herein for treating all diseases listed in the specification.
The presence or absence of working examples: In the instant case, 4 compounds, including JIVA 0046, the elected compound herein, have been tested in vitro against HSV-1, HSV-2 and/or VZV, only pseudothiohydantain against VZV show positive high activity against VZV, but not HSV-1. JIVA 0046 show no activity against HAS-1 and HSV-2. See, page 29 of the specification.
Further, note that the specification provides no working examples as factual evidence, i.e., no testing results or data demonstrating that the instant compound to be useful in treating any of the infections encompassed by the claims. Thus, the specification fails to provide clear and convincing evidence in sufficient support of the broad methods herein.
The amount of direction or guidance provided The application provide no guidance or direction as to the structure-activity relationship of the pseudothiohydantain derivatives against the viruses. 
Genentech, 108 F.3d at 1366, states that ''a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
Therefore, in view of the Wands factors, and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test the instant compounds for treating any of the infectious diseases encompassed by the claims herein, with no assurance of success.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 8-11, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, line 3, reciting “,,, formulation having as
Note, for compact prosecution, the claims are construed as to read on elected invention in following rejections.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation halo, and the claim also recites (fluoro, chloro), which is the narrower statement of the range/limitation. Further, claim 1 recites the broad recitation “a pharmaceutically-acceptable formulation”, and the claim also recites “including the metforminate salts or pharmaceutically-acceptable water soluble salts, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claim 1 recites the limitation "formula (I) in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627